200DETAILED ACTION
      This communication is in response to the Appeal Brief Conference held on 11/03/20. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
    The present application is being examined under the pre-AIA  first to invent provisions. 
NOTES
  	In view of the Appeal Brief filed on 07/31/20, PROSECUTION IS HEREBY REOPENED  as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
     The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.     Claim(s) 1-3 and 5-8 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over FLORES et al. (2008/0088454) in view of Hines et al. (2005/0088304) and further in view of Congram et al. (2007/0162360).
As per claims 1-3 and 5-8, FLORES discloses an inventory control system for monitoring the removal and replacement of tools stored in the system, the system comprising: a storage container including a plurality of storage locations for storing objects (See FLORES, Paragraph 0011; 0087; 0097); a sensing device configured to detect the presence or absence of tools in the storage locations (See FLORES, Paragraphs 0010-0011); a display device (See FLORES, Paragraphs 0054-0055); and a data processor configured to: receive a tool list (See FLORES, Paragraphs 0059; 0060; 0076;0079; 0097); determine, by detecting the presence or the absence of tools in the storage locations with the sensing device, whether each of the tools on the tool list is present in one of the storage locations (See FLORES, Paragraphs 0010-0011).
FLORES does not explicitly disclose locations for each of the tools that is not present.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the feature of Hines within the teachings of FLORES with the motivation of providing an automated identification and inventory management system for "tools of the trade" located on a mobile platform. One embodiment of the invention comprises a method for securing RFID tags each with a unique numerical identifier to a plurality of tools, transmitting the unique numerical identifier associated with each of the RFID tags using a RF signal, wherein the RF signal is transmitted at different intervals for each of the RFID tags, receiving the RF signals at a designated location, reading the RF signals and determining the unique numerical identifier being transmitted by each of the RFID tags, analyzing the unique numerical identifier for a corresponding identification of a tool from a predetermined index, determining whether any tools were not found on the index, and alerting a user when a tool is missing (See Hines, Paragraph 0011).
In addition, FLORES/Hines disclose all of the limitations above. The combination of FLORES/Hines does not explicitly disclose display a list of users.
However, Congram teaches display a list of users (See Congram, Fig.1; Fig.9; 0048; 0071; 0087-0088).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included the feature of Congram within the teachings of  FLORES and Hines with the motivation of providing the inventory management system may include at least one of a monitoring mail server and an inventory management 

As per claim 2, FLORES discloses the inventory control system wherein the data processor is further configured to: cause the display device to display information relating to which of the storage locations contains each of the tools that are present, and cause the display device to display alternative tool locations for each of the tools that is not present (See FLORES, Paragraph 0006).

As per claim 3, FLORES discloses the inventory control system wherein the storage locations are a plurality of drawers or trays (See FLORES, Paragraphs 0021; 0026; 0028).

As per claim 5, FLORES discloses the inventory control system further comprising a data storage device operatively connected to the data processor (See  

As per claim 6, FLORES discloses the inventory control system further comprising a network communications device operatively connected to the data processor and to a remote database (See FLORES, Paragraph 0011); wherein the tool list is stored in the remote database (See FLORES, Paragraph 0011).

As per claim 7, FLORES discloses the inventory control system further comprising a user display device wirelessly connected to the data processor, wherein the data processor is configured to transfer the tool list to the user display device (See FLORES, Paragraphs 0011).

As per claim 8, FLORES discloses the inventory system wherein the data processor is configured to cause the display device to display, responsive to a user opening one of the drawers or trays containing one of the tools on the tool list, at least one of an image of a layout of the drawer or tray with the tool highlighted,an image of the tool, and information relating to the tool (See FLORES, Paragraphs 0011; 0054; 0057; 0084).

   Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  FLORES et al. (2008/0088454), Hines et al. (2005/0088304) in view of Congram et al. (2007/0162360) and further in view of McMillin et al. (2009/0150022).

However, McMillin discloses the inventory control system wherein the data processor is further configured to receive a work order and information associated with the work order, and wherein the information associated with the work order includes the tool list (See McMillin, Paragraphs 0037; 0043).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included the feature of McMillin within the teachings of FLORES, Hines and Congram with the motivation of providing a method of managing maintenance of an aircraft is provided. In one implementation the method includes generating an electronic report that indicates a fault of the aircraft; electronically integrating the electronic report with resource data and flight schedule data to establish a repair solution for the fault; and generating an electronic work order based on the repair solution (See McMillin, Paragraph 0005).

Response to Arguments
    Applicant's arguments filed on 07/31/20 with respect to claims 1-8 have been fully considered but they are not persuasive. 
(A) 	At pages 1-8 of the response, Applicant argues that the features in the 07/31/20 Appeal Brief are not taught by or suggested by the applied references.



Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687